In a proceeding instituted by the petitioner, Robert F. Mosback, in the Surrogate’s Court of Queens county to compel Alois A. Mosback, executor of and trustee under the last will and testament of Elizabeth D. Miller, deceased, to pay to the petitioner income claimed to be due to him under said will, the application was denied by the surrogate and an order entered denying it. From that order the petitioner appeals. Order unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ.